DETAILED ACTION
This action is responsive to communications filed 16 November 2021.
Claims 1-20 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6 and 10-19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 8-13 and 16-18 of copending Application No. 17/455,213 in view of Varma et al. (US-20220138081-A1). 
Instant Application
Copending Application
1. A computing system comprising: processing circuitry coupled to a memory device, the processing circuitry configured to: receive a declarative testing descriptor for active testing of a first virtualized service; obtain, from an orchestration layer, metadata associated with a requested network slice, the network slice implemented by the first virtualized services, wherein the metadata specifies a unique name for the first virtualized service within a namespace of a cluster managed by the orchestration layer; determine, based on the declarative testing descriptor and the metadata, an active testing configuration for validating the requested network slice, the active testing configuration including test configuration parameters, placement of a test agent, and simulation elements to be assigned for validating the requested network slice and implemented by second virtualized services; start an active test on the network slice using the simulation elements according to the active testing configuration; and output an indication of whether a result of the active test indicates the network slice meets service level requirements.
1. A method comprising: receiving, by a computing system, a declarative testing descriptor for active testing of a virtualized service; obtaining, from an orchestration layer, metadata associated with the virtualized service, wherein the metadata specifies a unique name for a virtualized service within the namespace of a cluster managed by the orchestration layer; determining, by the computing system using the declarative testing descriptor and the metadata, an active testing configuration for an instance of the virtualized service; and starting an active test according to the active testing configuration and determining service level violations for the instance of the virtualized service based on a result of the active test.
16. A computing system comprising: one or more processors; a memory device coupled to the one or more processors, wherein the memory device stores instructions that, when executed by one or more processors cause the one or more processors to: receive a declarative testing descriptor for active testing of a virtualized service; receive, from an orchestration layer, metadata associated with the virtualized service; determine, using the declarative testing description and the metadata, an active testing configuration for an instance of the virtualized service; and start an active test according to the active testing configuration and determining service level violations for the instance of the virtualized service based on a result of the active test.
2. The method of claim 1, wherein the active testing configuration comprises one or more of test agent IP addresses, test agent tags, service endpoints, template names and parameters.
3. The method of claim 1, wherein starting the active test comprises providing the active testing configuration to a control center that orchestrates the active test for monitoring performance, wherein the control center instantiates test agents and monitoring services based on the active testing configuration.
10. A method comprising: receiving, by a computing system, a declarative testing descriptor for active testing of virtualized services in a network; obtaining, from an orchestration layer, metadata associated with a requested network slice, the network slice implemented by first virtualized services; determining, by the computing system and based on the declarative testing description and the metadata, active testing configuration for validating the requested network slice, the active testing configuration including test configuration parameters, placement of a test agent, and simulation elements to be assigned for validating the requested network slice and implemented by second virtualized services; starting an active test on the network slice using the simulation elements according to the active testing configuration; determining, by the computing system, whether a result of the active test indicates the network slice meets required service level requirements; and outputting an indication of whether the result of the active test indicates the network slice meets required service level requirements.
1. A method comprising: receiving, by a computing system, a declarative testing descriptor for active testing of a virtualized service; obtaining, from an orchestration layer, metadata associated with the virtualized service, wherein the metadata specifies a unique name for a virtualized service within the namespace of a cluster managed by the orchestration layer; determining, by the computing system using the declarative testing descriptor and the metadata, an active testing configuration for an instance of the virtualized service; and starting an active test according to the active testing configuration and determining service level violations for the instance of the virtualized service based on a result of the active test.
16. A computing system comprising: one or more processors; a memory device coupled to the one or more processors, wherein the memory device stores instructions that, when executed by one or more processors cause the one or more processors to: receive a declarative testing descriptor for active testing of a virtualized service; receive, from an orchestration layer, metadata associated with the virtualized service; determine, using the declarative testing description and the metadata, an active testing configuration for an instance of the virtualized service; and start an active test according to the active testing configuration and determining service level violations for the instance of the virtualized service based on a result of the active test.
2. The method of claim 1, wherein the active testing configuration comprises one or more of test agent IP addresses, test agent tags, service endpoints, template names and parameters.
3. The method of claim 1, wherein starting the active test comprises providing the active testing configuration to a control center that orchestrates the active test for monitoring performance, wherein the control center instantiates test agents and monitoring services based on the active testing configuration.
18. A method comprising: receiving, by a computing system, a declarative testing descriptor for active testing of a network slice implemented by first virtualized services in a network; receiving, by the computing system and from an orchestration layer, metadata associated with the network slice; determining, by the computing system and based on the declarative testing description and the metadata, active testing configuration for testing the network slice; and starting an active test according to the active testing configuration and determining service level violations based on a result of the active test.
1. A method comprising: receiving, by a computing system, a declarative testing descriptor for active testing of a virtualized service; obtaining, from an orchestration layer, metadata associated with the virtualized service, wherein the metadata specifies a unique name for a virtualized service within the namespace of a cluster managed by the orchestration layer; determining, by the computing system using the declarative testing descriptor and the metadata, an active testing configuration for an instance of the virtualized service; and starting an active test according to the active testing configuration and determining service level violations for the instance of the virtualized service based on a result of the active test.
16. A computing system comprising: one or more processors; a memory device coupled to the one or more processors, wherein the memory device stores instructions that, when executed by one or more processors cause the one or more processors to: receive a declarative testing descriptor for active testing of a virtualized service; receive, from an orchestration layer, metadata associated with the virtualized service; determine, using the declarative testing description and the metadata, an active testing configuration for an instance of the virtualized service; and start an active test according to the active testing configuration and determining service level violations for the instance of the virtualized service based on a result of the active test.
2. The method of claim 1, wherein the active testing configuration comprises one or more of test agent IP addresses, test agent tags, service endpoints, template names and parameters.
3. The method of claim 1, wherein starting the active test comprises providing the active testing configuration to a control center that orchestrates the active test for monitoring performance, wherein the control center instantiates test agents and monitoring services based on the active testing configuration.
11. The method of claim 10, further comprising deploying virtual Test Agents within a cluster.
5. The method of claim 1, further comprising deploying a virtualized Test Agent within a cluster of an orchestration platform to perform the active test.
12. The method of claim 10 further comprising deploying a virtual Test Agent as a sidecar.
6. The method of claim 1, further comprising deploying a virtualized Test Agent inside a sidecar container to perform the active test.
13. The method of claim 10, further comprising measuring performance between nodes.
8. The method of claim 1, further comprising measuring, based on the active test, service performance between nodes.
14. The method of claim 10, further comprising creating services for allowing performance testing between nodes.  
19. The method of claim 18, further comprising: creating second virtualized services for allowing active testing between nodes.
9. The method of claim 1, wherein the virtualized service comprises a first virtualized service, the method further comprising creating a second virtualized service to enable performance testing of the first virtualized service.
18. The computing system of claim 16, wherein the virtualized service comprises a first virtualized service, the memory device further comprising instructions that, when executed, cause the one or more processors to create a second virtualized service to enable the active test of the first virtualized service.
15. The method of claim 10, further comprising deploying a test agent outside a cluster and using the test agent for testing outbound services.
10. The method of claim 1, further comprising deploying a test agent outside a cluster and using the test agent for testing outbound virtualized services.
16. The method of claim 10, further comprising triggering healing operations in a network based on determining service level violations exist.
11. The method of claim 1, further comprising: triggering, in response to determining the service level violations, healing operations in a network.
17. The method of claim 10, wherein the computing system is part of an edge cloud system.
12. The method of claim 1, wherein the computing system is part of an edge cloud system.
6. The computing system of claim 1, wherein the first and second virtualized services comprise containerized services.
13. The method of claim 1, wherein the virtualized service comprises a containerized service.
17. The computing system of claim 16, wherein the virtualized service comprises a containerized service.
20. The computing system of claim 16, wherein the virtualized service comprises a containerized service.


Regarding claim 1, Wennerström does not explicitly disclose:
obtain metadata associated with a requested network slice, the network slice implemented by the first virtualized services;
determine an active testing configuration for validating the requested network slice, the active testing configuration including simulation elements to be assigned for validating the requested network slice and implemented by second virtualized services;
start an active test on the network slice using the simulation elements according to the active testing configuration; and
output an indication of whether a result of the active test indicates the network slice meets service level requirements.
However, Varma discloses:
obtain metadata associated with a requested network slice ([0398-0399] orchestrator finds a match for an optimized network test bed based on the initial starting point of the system, Network Slice Type parameter), the network slice implemented by the first virtualized services ([0399] platform virtualizes the Network and the Network slices [0297-0298] network slicing is a network architecture that enables the multiplexing of virtualized and independent logical networks on the same physical network infrastructure, SDN, NFV, each network slice is administrated by a mobile virtual network operator (MVNO));
determine an active testing configuration for validating the requested network slice ([0392-399] testcases are auto-generated by the platform based on the encoded testcase profile, the testcase profile auto-generated from the optimized application profile model), the active testing configuration including simulation elements to be assigned for validating the requested network slice and implemented by second virtualized services ([0392-399] to make a testcase, various components are gathered, where RPA process may be used to gather the various components based on the test code received that will enable a testcase to be constructed [0373-0380] platform includes test and measurement tools useful for validating and verifying 5G systems, the tools used for both standard network test cases as well as custom test cases, e.g. Traffic Generators to test performance of the transport layer/network function layer/vertical application, etc.);
start an active test on the network slice using the simulation elements according to the active testing configuration ([0392-401] to make a testcase, various components are gathered, where RPA process may be used to gather the various components based on the test code received that will enable a testcase to be constructed, where Robotic Process Automation execute the testcases [0373-0380] platform includes test and measurement tools useful for validating and verifying 5G systems, the tools used for both standard network test cases as well as custom test cases, e.g. Traffic Generators to test performance of the transport layer/network function layer/vertical application, etc.); and
output an indication of whether a result of the active test indicates the network slice meets service level requirements ([0405] results are Application Service Class Parameters which quantify application performance [0426] testcases updated with an overall status of PASS and FAIL [0399] for a network slice type [FIG. 2] return results to dashboard and generate dashboard).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Wennerström in view of Varma to have incorporated network slices so as to obtain metadata regarding the slice, determine a testing configuration for validating the slice including simulation elements implemented by second virtualized services and outputting an indication of whether the result indicates the slice meets SLAs. One of ordinary skill in the art would have been motivated to do so to simulate/emulate a network having a specific configuration so that the performance of both an application and network can be monitored during use of the application such as for a network slice type (Varma, [0382-0405]).
Regarding claim 10, Wennerström does not explicitly disclose:
obtaining metadata associated with a requested network slice, the network slice implemented by the first virtualized services;
determining an active testing configuration for validating the requested network slice, the active testing configuration including simulation elements to be assigned for validating the requested network slice and implemented by second virtualized services;
starting an active test on the network slice using the simulation elements according to the active testing configuration; 
determining whether a result of the active test indicates the network slice meets required service level requirements; and
outputting an indication of whether a result of the active test indicates the network slice meets service level requirements.
However, Varma discloses:
obtaining metadata associated with a requested network slice ([0398-0399] orchestrator finds a match for an optimized network test bed based on the initial starting point of the system, Network Slice Type parameter), the network slice implemented by the first virtualized services ([0399] platform virtualizes the Network and the Network slices [0297-0298] network slicing is a network architecture that enables the multiplexing of virtualized and independent logical networks on the same physical network infrastructure, SDN, NFV, each network slice is administrated by a mobile virtual network operator (MVNO));
determining an active testing configuration for validating the requested network slice ([0392-399] testcases are auto-generated by the platform based on the encoded testcase profile, the testcase profile auto-generated from the optimized application profile model), the active testing configuration including simulation elements to be assigned for validating the requested network slice and implemented by second virtualized services ([0392-399] to make a testcase, various components are gathered, where RPA process may be used to gather the various components based on the test code received that will enable a testcase to be constructed [0373-0380] platform includes test and measurement tools useful for validating and verifying 5G systems, the tools used for both standard network test cases as well as custom test cases, e.g. Traffic Generators to test performance of the transport layer/network function layer/vertical application, etc.);
starting an active test on the network slice using the simulation elements according to the active testing configuration ([0392-401] to make a testcase, various components are gathered, where RPA process may be used to gather the various components based on the test code received that will enable a testcase to be constructed, where Robotic Process Automation execute the testcases [0373-0380] platform includes test and measurement tools useful for validating and verifying 5G systems, the tools used for both standard network test cases as well as custom test cases, e.g. Traffic Generators to test performance of the transport layer/network function layer/vertical application, etc.); 
determining whether a result of the active test indicates the network slice meets required service level requirements ([0426] testcases updated with an overall status of PASS and FAIL [0405] results are Application Service Class Parameters which quantify application performance); and
outputting an indication of whether a result of the active test indicates the network slice meets service level requirements ([0405] results are Application Service Class Parameters which quantify application performance [0426] testcases updated with an overall status of PASS and FAIL [0399] for a network slice type [FIG. 2] return results to dashboard and generate dashboard).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Wennerström in view of Varma to have incorporated network slices so as to obtain metadata regarding the slice, determine a testing configuration for validating the slice including simulation elements implemented by second virtualized services and outputting an indication of whether the result indicates the slice meets SLAs. One of ordinary skill in the art would have been motivated to do so to simulate/emulate a network having a specific configuration so that the performance of both an application and network can be monitored during use of the application such as for a network slice type (Varma, [0382-0405]).
Regarding claim 16, Wennerström does not explicitly disclose:
receiving a declarative testing descriptor for active testing of a network slice implemented by first virtualized services in a network;
receiving metadata associated with the network slice;
determining active testing configuration for testing the network slice;
However, Varma discloses:
receiving a declarative testing descriptor for active testing of a network slice implemented by first virtualized services in a network ([0382-0391] adaptive input criterion for each application provided for testing and evaluation, e.g. application type will set next question to be on the specific consumer type hardware, based on the selected hardware type, specific OS types will be displayed, and input data is gathered (i.e. received) that characterizes an application and generates an application profile, where data used to build the application profile includes application type, e.g. edge cloud application, etc., hardware type, e.g. cloud provider VM, etc., service slice type, etc.);
receiving metadata associated with the network slice  ([0398-0399] orchestrator finds a match for an optimized network test bed based on the initial starting point of the system, Network Slice Type parameter);
determining active testing configuration for testing the network slice ([0392-399] testcases are auto-generated by the platform based on the encoded testcase profile, the testcase profile auto-generated from the optimized application profile model);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Wennerström in view of Varma to have incorporated network slices so as to obtain a descriptor and metadata regarding the slice and determine a testing configuration for validating the slice. One of ordinary skill in the art would have been motivated to do so to simulate/emulate a network having a specific configuration so that the performance of both an application and network can be monitored during use of the application such as for a network slice type (Varma, [0382-0405]).
This is a provisional nonstatutory double patenting rejection.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Varma et al. (US-20220138081-A1) hereinafter Varma.
Regarding claim 18, Varma discloses: 
A method ([0076] method) comprising: 
receiving, by a computing system ([0076] form of computing or data processing system, device, or platform), a declarative testing descriptor for active testing of a network slice implemented by first virtualized services in a network ([0382-0391] adaptive input criterion for each application provided for testing and evaluation, e.g. application type will set next question to be on the specific consumer type hardware, based on the selected hardware type, specific OS types will be displayed, and input data is gathered (i.e. received) that characterizes an application and generates an application profile, where data used to build the application profile includes application type, e.g. edge cloud application, etc., hardware type, e.g. cloud provider VM, etc., service slice type, etc.); 
receiving, by the computing system and from an orchestration layer ([0398] orchestrator), metadata associated with the network slice ([0398-0399] orchestrator finds a match for an optimized network test bed based on the initial starting point of the system, Network Slice Type parameter); 
determining, by the computing system and based on the declarative testing description and the metadata ([0382-0391] data that characterizes an application … application profile [0399] Network Slice Type parameter), active testing configuration for testing the network slice ([0392-399] testcases are auto-generated by the platform based on the encoded testcase profile, the testcase profile auto-generated from the optimized application profile model); and 
starting an active test according to the active testing configuration ([0392-401] to make a testcase, various components are gathered, where RPA process may be used to gather the various components based on the test code received that will enable a testcase to be constructed, where Robotic Process Automation execute the testcases [0373-0380] platform includes test and measurement tools useful for validating and verifying 5G systems, the tools used for both standard network test cases as well as custom test cases, e.g. Traffic Generators to test performance of the transport layer/network function layer/vertical application, etc.) and determining service level violations based on a result of the active test ([0426] testcases updated with an overall status of PASS and FAIL [0405] results are Application Service Class Parameters which quantify application performance).  
Regarding claim 19, Varma discloses: 
The method of claim 18, set forth above, further comprising: creating second virtualized services for allowing active testing between nodes ([0304] “probe” inserted into the network environment simulator/emulator (i.e. second virtualized services) [0330] round trip times for latency, measure of overall end-to-end quality of a user’s experience with the application (i.e. round trip requires two endpoints, e.g. nodes) [0354] software implemented network functions for simulation/emulation [0373-0380] platform includes test and measurement tools useful for validating and verifying 5G systems, the tools used for both standard network test cases as well as custom test cases, e.g. Traffic Generators to test performance of the transport layer/network function layer/vertical application, etc.).  
Regarding claim 20, Varma discloses: 
The method of claim 18, set forth above, wherein the first virtualized services in the network comprise at least one service selected from a group consisting of an Access and Mobility Management Function (AMF) and a user plane function (UPF) to implement the network slice for a mobile network ([0112] 5G UPF).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varma in view of Dhamdhere et al. (US-10963349-B2) hereinafter Dhamdhere further in view of Kumar et al. (WO-2017053961-A1) hereinafter Kumar.
Regarding claim 1, Varma discloses:
A computing system ([0076] form of computing or data processing system, device, or platform) comprising: 
processing circuitry coupled to a memory device ([0076-0077] processing elements programmed with a set of executable instructions stored on one or more suitable non-transitory data storage elements), the processing circuitry configured to: 
receive a declarative testing descriptor for active testing of a first virtualized service ([0382-0391] adaptive input criterion for each application provided for testing and evaluation, e.g. application type will set next question to be on the specific consumer type hardware, based on the selected hardware type, specific OS types will be displayed, and input data is gathered (i.e. received) that characterizes an application and generates an application profile, where data used to build the application profile includes application type, e.g. edge cloud application, etc., hardware type, e.g. cloud provider VM, etc., service slice type, etc.); 
obtain, from an orchestration layer ([0398] orchestrator), metadata associated with a requested network slice ([0398-0399] orchestrator finds a match for an optimized network test bed based on the initial starting point of the system, Network Slice Type parameter), the network slice implemented by the first virtualized services ([0399] platform virtualizes the Network and the Network slices [0297-0298] network slicing is a network architecture that enables the multiplexing of virtualized and independent logical networks on the same physical network infrastructure, SDN, NFV, each network slice is administrated by a mobile virtual network operator (MVNO)), 
determine, based on the declarative testing descriptor and the metadata ([0382-0391] data that characterizes an application … application profile [0399] Network Slice Type parameter), an active testing configuration for validating the requested network slice ([0392-399] testcases are auto-generated by the platform based on the encoded testcase profile, the testcase profile auto-generated from the optimized application profile model), the active testing configuration including test configuration parameters ([0252-0277] equipment configuration … network configuration parameters, etc.), and simulation elements to be assigned for validating the requested network slice and implemented by second virtualized services ([0392-399] to make a testcase, various components are gathered, where RPA process may be used to gather the various components based on the test code received that will enable a testcase to be constructed [0373-0380] platform includes test and measurement tools useful for validating and verifying 5G systems, the tools used for both standard network test cases as well as custom test cases, e.g. Traffic Generators to test performance of the transport layer/network function layer/vertical application, etc.); 
start an active test on the network slice using the simulation elements according to the active testing configuration ([0392-401] to make a testcase, various components are gathered, where RPA process may be used to gather the various components based on the test code received that will enable a testcase to be constructed, where Robotic Process Automation execute the testcases [0373-0380] platform includes test and measurement tools useful for validating and verifying 5G systems, the tools used for both standard network test cases as well as custom test cases, e.g. Traffic Generators to test performance of the transport layer/network function layer/vertical application, etc.); and 
output an indication of whether a result of the active test indicates the network slice meets service level requirements ([0405] results are Application Service Class Parameters which quantify application performance [0426] testcases updated with an overall status of PASS and FAIL [0399] for a network slice type [FIG. 2] return results to dashboard and generate dashboard).  
	Varma does not explicitly disclose:
wherein the metadata specifies a unique name for the first virtualized service within a namespace of a cluster managed by the orchestration layer;
determining an active testing configuration including placement of a test agent,
However, Dhamdhere discloses:
wherein the metadata specifies a unique name for the first virtualized service within a namespace of a cluster managed by the orchestration layer ([col. 5, ls. 21-59] to test a new application feature with production data, a snapshot may be taken of a stateful application running in production and the snapshot object used to deploy a new application instance [col. 8-10 and TABLEs 1-2] specify the location of the cluster where the application is running or to be deployed cluster: … name: … namespace: …);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varma in view of Dhamdhere to have incorporated specifying a name for the service within a namespace of a cluster managed by the orchestration layer in the metadata. One of ordinary skill in the art would have been motivated to do so to take a snapshot of a stateful application running in production used to deploy a new application instance, such as to run reporting or analytics workloads (Dhamdhere, [col. 5, ls. 21-59]).
Varma-Dhamdhere do not explicitly disclose:
determining an active testing configuration including placement of a test agent,
However, Kumar discloses:
determining an active testing configuration including placement of a test agent ([0082] depending on the nature of the DUT and the DUT’s corresponding test configuration, there may also be wireless probes via antenna, where DUT probes through the use of software containers (virtualization containers)),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varma-Dhamdhere in view of Kumar to have determined an active testing configuration including placement of a test agent. One of ordinary skill in the art would have been motivated to do so to include wireless probes depending on the nature of the DUT’s corresponding test configuration (Kumar, [0082]).
Regarding claim 2, Varma-Dhamdhere-Kumar disclose: 
The computing system of claim 1, set forth above,  
Varma discloses:
wherein the processing circuitry being configured to receive the declarative testing descriptor ([0382-0391] adaptive input criterion for each application provided for testing and evaluation, e.g. application type will set next question to be on the specific consumer type hardware, based on the selected hardware type, specific OS types will be displayed, and input data is gathered (i.e. received) that characterizes an application and generates an application profile, where data used to build the application profile includes application type, e.g. edge cloud application, etc., hardware type, e.g. cloud provider VM, etc., service slice type, etc.) comprises the processing circuitry being configured to receive, for each of a plurality of service types ([0382-0391] service slice type), a service type and a corresponding active testing configuration for the service type ([0382-0391] adaptive input criterion for each application provided for testing and evaluation, e.g. application type will set next question to be on the specific consumer type hardware, based on the selected hardware type, specific OS types will be displayed, and input data is gathered (i.e. received) that characterizes an application and generates an application profile, where data used to build the application profile includes application type, e.g. edge cloud application, etc., hardware type, e.g. cloud provider VM, etc., service slice type, etc. [0392-399] testcases are auto-generated by the platform based on the encoded testcase profile, the testcase profile auto-generated from the optimized application profile model).  
Regarding claim 3, Varma-Dhamdhere-Kumar disclose: 
The computing system of claim 1, set forth above, wherein the processing circuitry is further configured to: 
Varma discloses:
responsive to determining that the result of the active test indicates the network slice meets required service level requirements ([0426] testcases updated with an overall status of PASS and FAIL) [0405] results are Application Service Class Parameters which quantify application performance [0399] for a network slice type), discontinue using the simulation elements for the network slice ([FIG. 2] after obtaining results (step 218) results returned to dashboard (step 207) and dashboard is generated (step 205) wherein no further steps are taken after step 205 (i.e. discontinuing simulation elements for the network slice as a result is already observed, wherein no further simulation for the configuration would be need to be ran as a result is already obtained)).  
Regarding claim 4, Varma-Dhamdhere-Kumar disclose: 
The computing system of claim 1, set forth above, wherein the processing circuitry is further configured to: 
Varma discloses:
responsive to determining that the result of the active test indicates the network slice does not meet required service level requirements ([0426] testcases updated with an overall status of PASS and FAIL) [0405] results are Application Service Class Parameters which quantify application performance [0399] for a network slice type), perform an action ([0427] in the case of FAIL testcases, application developers can utilize the logs and metrics to troubleshoot further (i.e. performing an action, e.g. troubleshooting)).  
Regarding claim 5, Varma-Dhamdhere-Kumar disclose: 
The computing system of claim 1, set forth above, wherein the processing circuitry is further configured to: 
Varma discloses:
subsequent to using the network slice in the network for live network traffic ([0220] test or evaluate the performance of an application in a realistic network configuration prior to launch and deployment of the application): 
start an active test according to the active testing configuration ([0220] test or evaluate the performance of an application in a realistic network configuration prior to launch and deployment of the application [0392-401] to make a testcase, various components are gathered, where RPA process may be used to gather the various components based on the test code received that will enable a testcase to be constructed, where Robotic Process Automation execute the testcases [0373-0380] platform includes test and measurement tools useful for validating and verifying 5G systems, the tools used for both standard network test cases as well as custom test cases, e.g. Traffic Generators to test performance of the transport layer/network function layer/vertical application, etc.); and 
determine service level violations based on a result of the active test ([0426] testcases updated with an overall status of PASS and FAIL) [0405] results are Application Service Class Parameters which quantify application performance [0399] for a network slice type). 
Regarding claim 8, Varma-Dhamdhere-Kumar disclose: 
The computing system of claim 1, set forth above, 
Varma discloses: 
wherein the second virtualized service comprises at least one service selected from a group consisting of a Radio Unit (RU) ([0424] 5G slice selection of suitable SW and HW components in the Core, Transport, and Radio network per vertical industry), a Distributed Unit (DU), and a Centralized Unit (CU).  
Varma does not explicitly disclose:
wherein the test agent is located based on a location of the at least one service.
However, Kumar discloses:
wherein the test agent is located based on a location of the at least one service ([0082] depending on the nature of the DUT and the DUT’s corresponding test configuration, there may also be wireless probes via antenna, where DUT probes through the use of software containers (virtualization containers) [FIG. 12] probes located on slot, and deployed probe depends on ports of DUT [0040] e.g. each slot in the test bench (i.e. different slots for test bench with different probes for different DUTs)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varma-Dhamdhere-Kumar to have determined an active testing configuration including placement of a test agent based on a location of the at least one service. One of ordinary skill in the art would have been motivated to do so to include wireless probes depending on the nature of the DUT’s corresponding test configuration (Kumar, [0082]).
Regarding claim 9, Varma-Dhamdhere-Kumar disclose: 
The computing system of claim 1, set forth above, 
Varma discloses:
wherein the first virtualized services in the network comprise at least one service selected from a group consisting of an Access and Mobility Management Function (AMF) and a user plane function (UPF) to implement the network slice for a mobile network ([0112] 5G UPF). 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varma-Dhamdhere-Kumar in view of Seenappa et al. (US-10880173-B2) hereinafter Seenappa.
Regarding claim 6, Varma-Dhamdhere-Kumar disclose: 
The computing system of claim 1, set forth above, 
Varma-Dhamdhere-Kumar do not explicitly disclose: 
wherein the first and second virtualized services comprise containerized services.  
However, Seenappa discloses:
wherein the first and second virtualized services comprise containerized services ([col. 6, ls. 11-21] information related to the network function is provided to the test automation engine (i.e. virtualized service comprising containerized services) see further [col. 1, ls. 19-29] network virtual instances comprise several different component virtual machines/containers, which forms a virtual network function, in which vendor network function code is decomposed/cloud native and runs on separate containers/pods).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varma-Dhamdhere-Kumar in view of Seenappa to have the first and second virtualized services comprised containerized services. One of ordinary skill in the art would have been motivated to do so to provide information related to the network function to the test automation engine where a virtual network function is formed by different component virtual machines/containers (Seenappa, [col. 6, ls. 11-21] [col. 1, ls. 19-29]).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varma-Dhamdhere-Kumar in view of Chatterjee et al. (US-20210297318-A1) hereinafter Chatterjee.
Regarding claim 7, Varma-Dhamdhere-Kumar disclose: 
The computing system of claim 1, set forth above,
Varma-Dhamdhere-Kumar do not explicitly disclose: 
wherein the orchestration layer comprises a Kubernetes orchestrator.  
However, Chatterjee discloses:
wherein the orchestration layer comprises a Kubernetes orchestrator ([0113] virtual machine can be part of cluster that is organized/described with help of Kubernetes orchestration software so the actual emulation environment can be ephemeral and depend on how the container cluster is organized).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varma-Dhamdhere-Kumar in view of Chatterjee to have the orchestration layer comprise a Kubernetes orchestrator. One of ordinary skill in the art would have been motivated to do so to organize/describe a cluster comprising virtual machines so that the emulation environment can be ephemeral (Chatterjee, [0113]). 
Claim(s) 10, 13-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varma-Kumar.
Regarding claim 10, Varma discloses:
A method ([0076] method) comprising: 
receiving, by a computing system ([0076] form of computing or data processing system, device, or platform), a declarative testing descriptor for active testing of virtualized services in a network ([0382-0391] adaptive input criterion for each application provided for testing and evaluation, e.g. application type will set next question to be on the specific consumer type hardware, based on the selected hardware type, specific OS types will be displayed, and input data is gathered (i.e. received) that characterizes an application and generates an application profile, where data used to build the application profile includes application type, e.g. edge cloud application, etc., hardware type, e.g. cloud provider VM, etc., service slice type, etc.); 
obtaining, from an orchestration layer ([0398] orchestrator), metadata associated with a requested network slice ([0398-0399] orchestrator finds a match for an optimized network test bed based on the initial starting point of the system, Network Slice Type parameter), the network slice implemented by first virtualized services ([0399] platform virtualizes the Network and the Network slices [0297-0298] network slicing is a network architecture that enables the multiplexing of virtualized and independent logical networks on the same physical network infrastructure, SDN, NFV, each network slice is administrated by a mobile virtual network operator (MVNO)); 
determining, by the computing system and based on the declarative testing description and the metadata ([0382-0391] data that characterizes an application … application profile [0399] Network Slice Type parameter), an active testing configuration for validating the requested network slice ([0392-399] testcases are auto-generated by the platform based on the encoded testcase profile, the testcase profile auto-generated from the optimized application profile model), the active testing configuration including test configuration parameters ([0252-0277] equipment configuration … network configuration parameters, etc.), and simulation elements to be assigned for validating the requested network slice and implemented by second virtualized services ([0392-399] to make a testcase, various components are gathered, where RPA process may be used to gather the various components based on the test code received that will enable a testcase to be constructed [0373-0380] platform includes test and measurement tools useful for validating and verifying 5G systems, the tools used for both standard network test cases as well as custom test cases, e.g. Traffic Generators to test performance of the transport layer/network function layer/vertical application, etc.); 
starting an active test on the network slice using the simulation elements according to the active testing configuration ([0392-401] to make a testcase, various components are gathered, where RPA process may be used to gather the various components based on the test code received that will enable a testcase to be constructed, where Robotic Process Automation execute the testcases [0373-0380] platform includes test and measurement tools useful for validating and verifying 5G systems, the tools used for both standard network test cases as well as custom test cases, e.g. Traffic Generators to test performance of the transport layer/network function layer/vertical application, etc.); 
determining, by the computing system, whether a result of the active test indicates the network slice meets required service level requirements ([0426] testcases updated with an overall status of PASS and FAIL [0405] results are Application Service Class Parameters which quantify application performance); and 
outputting an indication of whether the result of the active test indicates the network slice meets required service level requirements ([0405] results are Application Service Class Parameters which quantify application performance [0426] testcases updated with an overall status of PASS and FAIL [FIG. 2] return results to dashboard and generate dashboard).
Varma does not explicitly disclose:
determining an active testing configuration including placement of a test agent,
However, Kumar discloses:
determining an active testing configuration including placement of a test agent ([0082] depending on the nature of the DUT and the DUT’s corresponding test configuration, there may also be wireless probes via antenna, where DUT probes through the use of software containers (virtualization containers)),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varma in view of Kumar to have determined an active testing configuration including placement of a test agent. One of ordinary skill in the art would have been motivated to do so to include wireless probes depending on the nature of the DUT’s corresponding test configuration (Kumar, [0082]).
Regarding claim 13, Varma-Kumar disclose: 
The method of claim 10, set forth above, further comprising 
Varma discloses:
measuring performance between nodes ([0330] round trip times for latency, measure of overall end-to-end quality of a user’s experience with the application (i.e. round trip requires two endpoints, e.g. nodes)).  
Regarding claim 14, Varma-Kumar disclose: 
The method of claim 10, set forth above, further comprising 
Varma discloses:
creating services for allowing performance testing between nodes ([0304] “probe” inserted into the network environment simulator/emulator [0330] round trip times for latency, measure of overall end-to-end quality of a user’s experience with the application (i.e. round trip requires two endpoints, e.g. nodes) [0354] software implemented network functions for simulation/emulation [0373-0380] platform includes test and measurement tools useful for validating and verifying 5G systems, the tools used for both standard network test cases as well as custom test cases, e.g. Traffic Generators to test performance of the transport layer/network function layer/vertical application, etc.).
Regarding claim 17, Varma-Kumar disclose: 
The method of claim 10, set forth above, wherein 
Varma discloses:
the computing system is part of an edge cloud system ([0323] edge/fog computing).  
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varma-Kumar-Chatterjee.
Regarding claim 11, Varma-Kumar disclose: 
The method of claim 10, set forth above, further comprising 
Varma-Kumar do not explicitly disclose:
deploying virtual Test Agents within a cluster.  
However, Chatterjee discloses:
deploying virtual Test Agents within a cluster ([0113] nodes that are emulated are provided within the boundaries of these containers (e.g. container cluster) and exist only for the duration of a test case).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varma-Kumar in view of Chatterjee to have deployed virtual Test Agents within a cluster. One of ordinary skill in the art would have been motivated to do so to have nodes emulated provided within the boundaries of these containers and exist for only the duration of a test case (Chatterjee, [0113]).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varma-Kumar in view of Kita (WO-2022074435-A1).
Regarding claim 12, Varma-Kumar discloses: 
The method of claim 10, set forth above, further comprising 
Varma-Kumar do not explicitly disclose:
deploying a virtual Test Agent as a sidecar.   
However, Kita discloses:
deploying a virtual Test Agent as a sidecar ([0201 in original; pg. 8-9 in translation] monitoring management unit 74 may deploy a sidecar that outputs the value of the metric of the monitoring target).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varma-Kumar in view of Kita to have deployed a virtual test agent as a sidecar. One of ordinary skill in the art would have been motivated to do so to output the value of the metric of the monitoring target (Kita, [0201]).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varma-Kumar in view of Chu (US-10015098-B2).
Regarding claim 15, Varma-Kumar disclose: 
The method of claim 10, set forth above, further comprising 
Varma-Kumar do not explicitly disclose: 
deploying a test agent outside a cluster and using the test agent for testing outbound services.  
However, Chu discloses:
deploying a test agent outside a cluster and using the test agent for testing outbound services ([col. 11, ls. 56-64] engine, outside of the data path, sends via a message bus a probe to the network node, while members of the cluster exchange status in response to probes via the messaging bus).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varma-Kumar in view of Chu to have deployed a test agent outside a cluster for testing outbound services. One of ordinary skill in the art would have been motivated to provide to the cluster an out-of-band control plane for path management (Chu, [col. 11, ls. 56-64]).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varma-Kumar in view of Ramanathan et al. (US-20210153044-A1) hereinafter Ramanathan.
Regarding claim 16, Varma-Kumar disclose: 
The method of claim 10, set forth above, further comprising 
Varma-Kumar do not explicitly disclose:
triggering healing operations in a network based on determining service level violations exist.  
However, Ramanathan discloses:
triggering healing operations in a network based on determining service level violations exist ([0042] provide automated healing information to 5GNS, such as particular TME fixes for issues of high latency for UE devices).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varma-Kumar in view of Ramanathan to have triggered healing operations in a network based on determining service level violations exist. One of ordinary skill in the art would have been motivated to do so to provide automated healing information to 5GNS (Ramanathan, [0042]).
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Boldman et al. (US-7159021-B2) SYSTEM AND METHOD FOR TESTING PEER-TO-PEER NETWORK APPLICATIONS;
Aithal et al. (US-9444717-B1) TEST GENERATION SERVICE;
Viswanathan et al. (US-10187287-B2) ESTIMATING EFFORT REQUIRED FOR TESTING WEB SERVICES DEPLOYED IN AN ENTERPRISE SYSTEM;
Epperlein et al. (US-10983897-B2) TESTING EMBEDDED SYSTEMS AND APPLICATION USING HARDWARE-IN-THE-LOOP AS A SERVICE (HILAAS);
Willson et al. (US-10735300-B1) DISCOVERY AND TESTING OF PROGRAM DEPENDENCIES IN COMPUTER NETWORKS;
Prasad et al. (US-11128556-B2) DEPLOYING, TESTING, MONITORING, SCALING, AND HEALING VIRTUAL NETWORK FUNCTIONS IN A SOFTWARE-DEFINED NETWORK;
Nahata et al. (US-11012343-B2) SYSTEMS AND METHODS FOR AUTOMATICALLY PACKAGING AND DEPLOYING VIRTUAL NETWORK FUNCTIONS BASED ON NETWORK INTERFACE DEPENDENCIES AND COMPATIBILITIES;
Emani et al. (US-20220095122-A1) SIMULATING OPERATION OF A 5G WIRELESS TELECOMMUNICATION NETWORK.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173. The examiner can normally be reached Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453